Title: From Alexander Hamilton to Thomas Pinckney, 29 December 1794
From: Hamilton, Alexander
To: Pinckney, Thomas



Treasury DepartmentDecember 29th. 1794
Sir

The Treasurer has been directed to remit to you a Bill on our commissioners at Amsterdam for 303, 115 Florins.
It appears upon more particular examination that it would not leave in the hands of the Commissioners a sufficient sum for payment of interest to the first of March inclusively, which was the intention.
I request therefore that you will so arrange the matter as that there be left in their hands a sum adequate to the above object. If before this gets to hand the whole amount of the Bill should have been drawn to England, you will authorise the commissioners, to redraw for as much as they may require for the object.
With great respect & Esteem   I am Sir   Your Obedient Servt

Alexander Hamilton
Thomas Pinkney EsquireMinister PlenipotentiaryIn his absence The Chargé des affairesof the United StatesLondon

 